Hi H< H' Hi H¡ Hi *
1. That on January 8th, 1926, and for some time prior thereto the said Helen Eichlow, a girl of nineteen years of age, was employed by the respondent on the fourth floor of its plant in the city of Paterson, New Jersey, as a folder of garments at a weekly wage of $12.60.
2. That on January 8th, 1926, while she was engaged in the duties of her employment, some illuminating gas escaped from the gas mains of Public Service Gas Company, located in the street some distance beyond the respondent’s plant,' and flowed along the gas pipes entering various buildings in the neighborhood, including the building in which the said Helen Eichlow was employed, and that during the date last mentioned she and some eighty other female operators there employed smelled the said illuminating gas about the premises; that during the evening of January 8th, 1926, the defect in the gas main located in the street as aforesaid was remedied by Public Service Gas Company so that during Saturday, January 9th, 1926, the said illuminating gas, while still somewhat noticeable in the said respondent’s plant, was not nearly as obnoxious to the operators there employed as had been the case on the preceding day; that the said respondent’s plant, in accordance with the usual custom, was *485closed at twelve o’clock noon of Saturday, January 9th, 1926, and did not reopen until the following] Monday, January 11th, 1926, and that neither on the latter date nor thereafter was the presence of illuminating gas in the said respondent’s plant noticeable at all.
3. That the said Helen Richlow continued at her work during Friday, January 8th, 1926, until twelve o’clock noon, when she left the said respondent’s factory and went to her home for her lunch, returning to her work at one o’clock and worked until five p. m., whereupon she left the plant and did not return thereto until Saturday morning, January 9th, 1926, worked there until twelve o’clock noon, whereupon she left and returned Monday, January 11th, 1926, and worked continuously during that day, also the following day, January 12th, 1926, and until twelve o’clock noon of January 13th, 1926, when she left the factory to go home for lunch, and upon arriving there became ill; that shortly thereafter she was sent to a local hospital where it was discovered that she was suffering from a form of pulmonary tuberculosis, later determined to be galloping consumption, from which she died on May 15th, 1926, as aforesaid.
4. That the inhalation of illuminating gas by the said Helen Richlow during Friday, January 8th, 1926, and Saturday morning, January 9th, 1926, was purely coincidental with her breakdown on January 13th, 1926, and could not have activated an old tuberculosis, assuming that she already had this disease, in view of the fact that there elapsed plenty of time between noon of Saturday, January 9th, 1926, and noon of Wednesday, January 13th, 1926, within which she could have entirely exhaled the said illuminating gas from her respiratory tract, also because she exhibited no untoward results of her inhalations during Monday, January 11th, 1926, or Tuesday, January 12th, 1926, and in view of the further fact that not one of a large number of other female operators similarly exposed exhibited any marked symptoms as the result of inhaling the said illuminating gas.
5. That the great weight of the medical testimony adduced before me demonstrates that the alleged deleterious element *486in. illuminating gas, to wit, carbon monoxide, does not even irritate the mucous membranes much less adversely affect the respiratory tract, and that in no event could it within the time and under the circumstances here present activate an old tubercular condition, which latter was the theory upon which a recovery was sought, and that the illness which resulted in the death of the said Helen Eichlow was not caused or aggravated by the illuminating gas which she inhaled on the occasions above mentioned.
* * * * :|i * *
Harry J. Goas, Deputy Commissioner.